876 F.2d 898
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

UNITED STATES of America, Plaintiff-Appellee,v.Charles Frederick SMITH, Constance C. Smith, and BenjaminCharles Smith, Defendants-Appellants.
No. 88-3157, 88-3162 and 88-3213.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 4, 1989.Decided June 7, 1989.
Before TANG, SKOPIL and KOZINSKI, Circuit Judges.


1
MEMORANDUM*


2
With one minor exception, we affirm all three defendants' convictions as to all counts, for the reasons stated in the three district court opinions.    United States v. Smith, No. CR-87-60049 (D.Or. Feb. 23, 1988);  United States v. Smith, No. CR-87-60049 (D.Or. Apr. 8, 1988);  United States v. Smith, 685 F.Supp. 1523 (D.Or. May 4, 1988).


3
We reverse all three defendants' convictions for violations of 18 U.S.C. Sec. 1028(a)(6) (1982), an offense not charged in the indictment.    See United States v. Solis, 841 F.2d 307, 309 (9th Cir.1988).  The convictions of Benjamin and Charles Smith for violations of 18 U.S.C. Sec. 1028(a)(1), (3), (4) and (5) (1982) are nevertheless affirmed, as is Constance Smith's conviction for violating section 1028(a)(5).


4
AFFIRMED IN PART, REVERSED IN PART.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3